UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2013 Commission File No. 000-51229 STRATUM HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 11011 Richmond Avenue, Suite 525 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þ No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: þ No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ The number of shares outstanding of Common Stock, par value $.01 per share, as of November 1, 2013 was 2,655,738shares. STRATUM HOLDINGS, INC. FORM 10-Q SEPTEMBER 30, 2013 INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 (Unaudited) 3 Consolidated Statements of Operations for the three months ended September 30, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Operations for the nine months ended September 30, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signature 17 2 STRATUM HOLDINGS, INC. Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $228,574) Prepaid expenses and other Notes receivable from sale of subsidiary (less allowance for expected settlement loss of $536,235, at September 30, 2013) Total current assets Property and equipment: Oil and gas properties, evaluated (full cost method) Other property and equipment Total property and equipment Less:Accumulated depreciation, depletion and amortization ) ) Net property and equipment Other assets: Notes receivable from sale of subsidiary (less allowance for uncollectible amount of $250,000, at December 31, 2012) - Other noncurrent assets Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt - stockholders $ - $ Current portion of long-term debt - third parties Accounts payable Accrued liabilities Fair value of oil and gas derivatives Total current liabilities Long-term debt, net of current portion Deferred income taxes Asset retirement obligations Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share, 1,000,000 shares authorized, None issued - - Common stock, $.01 par value per share, 5,000,000 shares authorized, 2,655,738 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Revenues: Oil and gas sales $ $ Total revenues Operating expenses: Lease operating expense Depreciation, depletion and amortization Accretion expense Workover expense Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest income 70 Interest expense ) ) Loss on expected settlement of notes receivable - - Loss on oil and gas derivatives ) ) Loss before income taxes ) ) Benefit for income taxes Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, Revenues: Oil and gas sales $ $ Total revenues Operating expenses: Lease operating expense Depreciation, depletion and amortization Accretion expense Workover expense Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest income Interest expense ) ) Loss on expected settlement of notes receivable ) - Gain on oil and gas derivatives Loss before income taxes ) ) Benefit for income taxes Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited consolidated financial statements. 5 STRATUM HOLDINGS, INC. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operations Depreciation, depletion and amortization Benefit for income taxes ) ) Unrealized loss on expected settlement of notes receivable - Unrealized gain on oil and gas derivatives ) ) Accretion expense Changes in current assets and liabilities ) Other changes, net - ) Net cash flows from operating activties ) Cash flows from investing activities: Collection of notes receivable from sale of subsidiary - Purchase of property and equipment ) ) Sale of property and equipment - Net cash flows from investing activities Cash flows from financing activities: Payments of long term debt ) ) Proceeds from long term debt Net payments of stockholder advances ) ) Net cash flows from financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow data: Cash paid for interest $ $ Note payable assumed in sale of property and equipment - Note payable issued for purchase of property and equipment - 6 STRATUM HOLDINGS, INC. Notes to Consolidated Financial Statements (Unaudited) (1)Basis of Presentation Interim Financial Information – The accompanying consolidated financial statements have been prepared by Stratum Holdings, Inc. (“we”, “our” orthe “Company”) without audit, in accordance with accounting principles generally accepted in the Unites States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, these consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the financial position of the Company as of September 30, 2013, the results of its operations for the three month and nine month periods ended September 30, 2013 and 2012, and cash flows for the nine month periods ended September 30, 2013 and 2012.Certain prior year amounts have been reclassified to conform with the current year presentation.These financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2012. As indicated in the Form 8-K filed on October 2, 2013, the Company underwent a “change of control” at the shareholder level in September 2013.As a result of that transaction, the U.S. tax operating loss carryforwards that the Company reported as of December 31, 2012 became subject to certain annual limitations on their availability to offset future taxable income. Recently Issued Accounting Pronouncements – In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”)No. 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” This update addresses the reporting of certain reclassifications out of accumulated other comprehensive income on the respective line items in the income statement, depending on whether such amounts are required to be reclassified in their entirety to net income.The adoption of ASU 2013-02, effective January 1, 2013, has not had a material impact on the Company’s financial statements. In January 2013, the FASB issued ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.”This update clarifies the asset/liability offsetting requirements in a previous update, with respect to derivatives and certain other types of debt and security agreements.The adoption of ASU 2013-01, effective January 1, 2013, has not had a material impact on the Company’s financial statements.The FASB issued several additional Accounting Standards Updates in 2013 which do not have applicability to the Company. (2)Sale of Canadian Energy Services Business On June 3, 2011, the Company entered into a Stock Purchase Agreement (“SPA”) with a private company to sell the capital stock of its Canadian Energy Services subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”), for a total sales price of $4,600,000 (plus a working capital adjustment).The sales price consisted of the following components: (a) Cash amount of $350,000 paid at closing; (b) Non-interest bearing notes (the “Receivables Notes”) issued by the purchaser in the amount of $2,776,274 (including the working capital adjustment), payable out of the post-closing collection of Decca’s accounts receivable; and (c) Interest bearing notes (the “Installment Notes”) issued by the purchaser in the amount of $1,850,000, payable in 48 monthly installments of principal and interest, at 8% per annum, commencing on October 1, 2011. The Company recognized a pre-tax gain from this sale in the year ended December 31, 2011 in the amount of $2,695,100. 7 Beginning in June 2011 and continuing through March 2012, the purchaser made periodic payments to the Company on the Receivables Notes in the aggregate amount of $2,776,274, resulting in such notes being fully paid at that time. With regard to the Installment Notes in the aggregate amount of $1,850,000, the purchaser did not make monthly payments on the notes beginning in October 2011, in accordance with the stated terms.In April 2012, the Company and the purchaser reached an informal agreement whereby the purchaser began making the stated monthly note payments under a delayed payment plan.Such monthly payments continued through December 2012, at which time, the purchaser informed the Company that it would defer making further monthly payments on the Installment Notes, pending resolution of certain indemnity provisions in the SPA.At that time, the outstanding balance of principal and accrued interest on the Installment Notes was $1,660,902. In February 2013, the dispute between the parties regarding the Installment Notes was referred to binding arbitration as permitted under the SPA.In June 2013, the Company and the purchaser reached a preliminary agreement to settle the outstanding balance of the Installment Notes effectively terminating the arbitration proceedings.The terms of the preliminary settlement agreement are confidential, however, such terms provide for the purchaser to make a one-time cash payment to the Company and to assume all of the Company’s remaining obligations, including any continent liabilities, related to its prior ownership of Decca.The Company’s acceptance of the preliminary settlement on the Installment Notes has resulted in a total pre-tax net loss in the amount of $536,235.The Company had previously recognized an estimated loss provision in the fourth quarter of 2012 in the amount of $250,000, therefore, an additional loss provision was recognized in the second quarter of 2013 in the amount of $286,235.The closing of the definitive settlement is expected to occur in the fourth quarter of 2013. (3)Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has reported net losses from continuing operations in the last two years and has a substantial working capital deficit as of September 30, 2013.These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The consolidated financial statements do not contain any adjustments to reflect the possible future effects on the classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. (4)Commodity Derivatives In December 2011, the Company entered into a new commodity derivative contract with a major energy company covering a portion of a subsidiary’s domestic oil production.This contract replaced an expiring contract and consists of a “costless collar,” with a floor price of $80.00 per barrel and a ceiling price of $108.00 per barrel, covering 2,000 barrels of oil per month for the calendar years 2012 and 2013. The Company applies “mark to market” accounting to open derivative contracts in accordance with ASC 815-20, “Accounting for Derivative Instruments and Hedging Activities,” and accounts for such contracts as non-hedging transactions, as defined in ASC 815-20.Accordingly, we reflect changes in fair value of open derivative contracts in current period earnings, based on “Level 3” inputs.In the nine month periods ended September 30, 2013 and 2012, the Company reported unrealized derivative gains of $392 and $130,462, respectively, based on “Level 3” inputs.In the nine month periods ended September 30, 2013 and 2012, the Company reported no realized derivative gains or losses. 8 (5)Long Term Debt As of September 30, 2013 and December 31, 2012, the Company had the following long-term debt obligations: September 30, December 31, $25,000,000 line of credit with a bank, maturity currently extended to January 1, 2014, interest at 1.0% above prime (but not less than 5.5%) payable monthly, secured by first lien on CYMRI, LLC’s oil and gas properties, with a declining borrowing base of $1,986,000 as of September 30, 2013 $ $ Notes payable to 2 individuals, incurred in acquisition of Decca Consulting, Ltd., paid and restructured into newly issued notes payable in 48 monthly installments of principal and interest (at 8% per annum) commencing October 1, 2011, in conjunction with sale of Decca (see Note 2) Advances from stockholder, bearing interest at 10%, unsecured (extended since March 2010) - Other short term notes for automobile and insurance financing, interest rates at 6% to 8% Current portion of long term debt - stockholders - ) Current portion of long term debt - third parties ) ) Long term debt, net of current portions $ $ Borrowings under the bank credit agreement secured by the oil and gas properties owned by CYMRI, LLC (“CYMRI”), a subsidiary in the Exploration & Production business, are subject to a borrowing base, which is periodically redetermined based on oil and gas reserves.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.As of September 30, 2013, there was no unutilized borrowing base under the bank credit agreement. In December 2011, the bank credit agreement was amended to redefine the declining borrowing base, reduce the minimum interest rate to 5.5%, and extend the maturity to January 1, 2014.Notwithstanding this extension, the Company has continuously classified this debt as a current liability since the extension in December 2011 due to its inability to consistently meet certain financial covenants under the credit agreement.As of September 30, 2013, the bank credit agreement will mature in less than one year. (6)Net Loss Per Share Basic income or loss per common share is computed by dividing the net income or loss by the weighted average number of shares of common stock outstanding during the period.Diluted income or loss per common share is computed by dividing net income or loss by the weighted average number of shares of common stock outstanding during the period and potentially dilutive common share equivalents, consisting of stock options and warrants, under the Treasury Stock Method. The effects of potential common stock equivalents are not included in computations when their effect is anti-dilutive.In the nine months ended September 30, 2013 and 2012, there were no dilutive common stock equivalents reflected in the determination of net loss per share as the effect would have been anti-dilutive. 9 (7)Stockholder Advances The Company repaid net stockholder notes and advances in the amounts of $14,714 and $305,286 in the nine months endedSeptember 30, 2013 and 2012, respectively.Such advances are reflected as unsecured short term debt obligations and accrue interest at a rate of 10% per annum (see Note 5). (8)Contingencies From time to time the Company may become involved in litigation in the ordinary course of business.At the present time, other than the Company’s disclosures below, the Company’s management is not aware of any such litigation or other legal proceedings that could have a material adverse effect on its results of operations, cash flows or financial condition. Triumph Energy, Inc., a subsidiary in the Exploration & Production segment, and a former subsidiary which was sold in 2008, have been named as joint defendants in several lawsuits involving professional liability and other matters arising in the normal course of business in the State of Louisiana.Most of these cases have been settled with little or no net cost to Triumph.It is not practical at the present time to determine the amount or likelihood of an unfavorable outcome to the Company’s consolidated financial position or results of operations of any of the remaining actions against Triumph.The Company believes that Triumph has meritorious defenses in each case and is vigorously defending these matters.The Company has recorded no provision for estimated losses in these cases as of September 30, 2013. In October 2008, an insurer for the Company’s inactive Construction Staffing subsidiary filed a lawsuit against the subsidiary alleging default on a premium finance obligation in the amount of approximately $200,000, plus interest and attorney’s fees.The Company believes that its inactive Construction Staffing subsidiary has a meritorious position in this matter and has not engaged legal counsel to defend this case.A default judgment was rendered in favor of the plaintiff in January 2011 and the Company has recorded an accrual for the subsidiary’s estimated loss exposure of approximately $100,000 as of September 30, 2013. The Company, as a lessee and operator of oil and gas properties, is subject to various federal, state and local laws and regulations relating to discharge of materials into, and protection of, the environment. These laws and regulations may, among other things, impose liability on the lessee under an oil and gas lease for the cost of pollution clean-up resulting from operations and subject the lessee to liability for pollution damages. The Company maintains insurance coverage, which it believes is customary in the industry, although the Company is not fully insured against all environmental risks. The Company is not aware of any environmental claims existing as of September 30, 2013, which have not been provided for, covered by insurance or otherwise have a material impact on its financial position or results of operations. There can be no assurance, however, that current regulatory requirements will not change, or past noncompliance with environmental laws will not be discovered on the Company’s properties. 10 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in Item 1 in this Quarterly Report on Form 10-Q. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Overview Stratum Holdings, Inc. (“we”, “our” or the “Company”) is a holding company whose operations are presently focused on the domestic Exploration & Production business.In that business, our wholly-owned subsidiaries, CYMRI, L.L.C. and Triumph Energy, Inc., maintain working interests in approximately 45 to 50 producing oil and gas wells in Texas and Louisiana, with net production of approximately 700 MCF equivalent per day.We seek to increase shareholder value through an approach focused on growth and transaction opportunities, either as an acquirer or a seller, in the energy industry. In late 2012, we formed a new wholly-owned subsidiary, Deployed Energy, Inc., to enter the domestic Energy Services business, however, we have yet to determine when or if we will commence operations in that subsidiary.As indicated in the Form 8-K filed on October 2, 2013, we recently underwent a “change of control” at the shareholder level following the unexpected passing of our former Chief Executive Officer and majority shareholder in April 2013 (see Part II, Item 5). Through June 3, 2011, we also operated in the Canadian Energy Services business via two wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”).On that date, we sold the outstanding capital stock of Decca to a private company for a total sales price of $4.6 million (plus a working capital adjustment), payable in a combination of: (a) Cash; (b) Short-term, non-interest bearing notes; and (c) Long-term, interest bearing notes, payable in 48 monthly installments of principal and interest, commencing on October 1, 2011.In June 2013, we reached a preliminary agreement with the purchaser on a settlement of the outstanding balance of the interest bearing notes (see Note 2). Results of Operations The following discussion reflects the revenues and expenses for the three month and nine month periods ended September 30, 2013 and 2012, as reported in our consolidated financial statements and notes thereto included in Item 1. Three months ended September 30, 2013 versus three months ended September 30, 2012 — Total revenues, not including interest income, for the three months ended September 30, 2013 were $610,000 compared to $710,000 for the three months ended September 30, 2012. Revenues from CYMRI’s and Triumph’s oil and gas sales for the three months ended September 30, 2013 were $610,000 compared to $710,000 for the three months ended September 30, 2012.In the three months ended September 30, 2013, revenues from oil production were $558,000, reflecting volumes of 5,573 barrels at an average price of $100.13 per barrel, while gas revenues were $52,000, reflecting volumes of 15,614 Mcf at an average price of $3.33 per Mcf.On an overall basis, these amounts reflect a decrease in production volumes, mostly gas, of approximately 20% partially offset by an increase in average oil and gas prices of approximately 7%.We expect continued volatility in oil and gas commodity prices in the future. Lease operating expenses (“LOE”), including production taxes, were $281,000 for the three months ended September 30, 2013 versus $390,000 for the three months ended September 30, 2012, representing LOE of CYMRI’s and Triumph’s oil and gas production operations.This decrease was due to the decline in production volumes as well as changes in the relative timing of certain lease operating expenses. 11 Depreciation, depletion and amortization (“DD&A”) expense for the three months ended September 30, 2013 was $105,000 versus $123,000 for the three months ended September 30, 2012, representing DD&A of CYMRI’s and Triumph’s oil and gas properties.This decrease was largely due to the decline in production volumes. Accretion expense on asset abandonment obligations for the three months ended September 30, 2013 was $9,000 versus $9,000 for the three months ended September 30, 2012, essentially equivalent amounts in both periods. Workover expenses for the three months ended September 30, 2013 were $73,000 versus $126,000 for the three months ended September 30, 2012, representing workovers on CYMRI’s and Triumph’s oil and gas properties.This decrease was largely experienced in CYMRI’s Kibbe Field and Triumph’s Egan Field. Selling, general and administrative (“SG&A”) expenses for the three months ended September 30, 2013 were $190,000 compared to $217,000 for the three months ended September 30, 2012.This relatively small decrease was largely due to changes in the relative timing of certain administrative expenses. Interest income for the three months ended September 30, 2013 was essentially zero versus $31,000 for the three months ended September 30, 2012.The latter amount largely resulted from interest income accrued on the long-term, interest-bearing notes receivable arising from the sale of Decca in June 2011 (see Note 2). Interest expense for the three months ended September 30, 2013 was $29,000 versus $42,000 for the three months ended September 30, 2012.This decrease was due to a decline in outstanding borrowings. Loss on oil and gas derivatives for the three months ended September 30, 2013 was $1,000 versus $95,000 for the three months ended September 30, 2012.This fluctuation was due to the change in fair value of CYMRI’s outstanding oil and gas derivative contracts (see Note 4). Income taxes were a benefit of $26,000 for the three months ended September 30, 2013 compared to $88,000 for the three months ended September 30, 2012.These amounts reflected consolidated income tax rates of approximately 34% in both periods. Nine months ended September 30, 2013 versus nine months ended September 30, 2012 — Total revenues, not including interest income, for the nine months ended September 30, 2013 were $2,044,000 compared to $2,170,000 for the nine months ended September 30, 2012. Revenues from CYMRI’s and Triumph’s oil and gas sales for the nine months ended September 30, 2013 were $2,044,000 compared to $2,170,000 for the nine months ended September 30, 2012.In the nine months ended September 30, 2013, revenues from oil production were $1,886,000, reflecting volumes of 18,991 barrels at an average price of $99.31 per barrel, while gas revenues were $158,000, reflecting volumes of 47,175 Mcf at an average price of $3.35 per Mcf.On an overall basis, these amounts reflect a decrease in production volumes, mostly gas, of approximately 12% partially offset by an increase in average oil and gas prices of approximately 7%.We expect continued volatility in oil and gas commodity prices in the future. Lease operating expenses (“LOE”), including production taxes, were $1,015,000 for the nine months ended September 30, 2013 versus $1,145,000 for the nine months ended September 30, 2012, representing LOE of CYMRI’s and Triumph’s oil and gas production operations.This decrease was largely due to the decline in production volumes. Depreciation, depletion and amortization (“DD&A”) expense for the nine months ended September 30, 2013 was $345,000 versus $368,000 for the nine months ended September 30, 2012, representing DD&A of CYMRI’s and Triumph’s oil and gas properties.This decrease was mostly due to the decline in production volumes. Accretion expense on asset abandonment obligations for the nine months ended September 30, 2013 was $28,000 versus $25,000 for the nine months ended September 30, 2012, essentially equivalent amounts in both periods. 12 Workover expenses for the nine months ended September 30, 2013 were $163,000 versus $598,000 for the nine months ended September 30, 2012, representing workovers on CYMRI’s and Triumph’s oil and gas properties.This decrease was largely experienced in CYMRI’s Kibbe Field and Triumph’s Egan Field. Selling, general and administrative (“SG&A”) expenses for the nine months ended September 30, 2013 were $743,000 compared to $786,000 for the nine months ended September 30, 2012.This relatively smalldecrease was due to the reduction of certain overhead costs. Interest income for the nine months ended September 30, 2013 was $50,000 versus $98,000 for the nine months ended September 30, 2012.In both periods, these amounts largely resulted from interest income accrued on the long-term, interest-bearing notes receivable arising from the sale of Decca in June 2011 (see Note 2). Interest expense for the nine months ended September 30, 2013 was $104,000 versus $123,000 for the nine months ended September 30, 2012.This decrease was due to a decline in outstanding borrowings. Loss on expected settlement of notes receivable was $286,000 for the nine months ended September 30, 2013 versus zero for the nine months ended September 30, 2012.The 2013 amount reflects the expected loss on a preliminary settlement of the outstanding balance of the interest bearing notes issued in the 2011 sale of Decca (see Note 2). Gain on oil and gas derivatives for the nine months ended September 30, 2013 was essentially zero versus $130,000 for the nine months ended September 30, 2012.This fluctuation was due to the change in fair value of CYMRI’s outstanding oil and gas derivative contracts (see Note 4). Income taxes were a benefit of $198,000 for the nine months ended September 30, 2013 compared to $217,000 for the nine months ended September 30, 2012.These benefit amounts reflected consolidated income tax rates of approximately 34% in both periods. Liquidity and Capital Resources Operating activities.Net cash provided by operating activities for the nine months ended September 30, 2013 was $91,000 compared to net cash used in operating activities for the nine months ended September 30, 2012 of $401,000.This difference was primarily due to the lower operating loss in the first three quarters of 2013. Investing activities.Net cash provided by investing activities was essentially zero for the nine months ended September 30, 2013 compared to net cash provided by investing activities, after deducting capital expenditures, of $701,000 for the nine months ended September 30, 2012.This fluctuation largely reflected receipt of payments of the notes receivable from the Decca purchaser of $769,000 in the nine months ended September 30, 2012 whereas no such payments were received in the nine months ended September 30, 2013 due to the dispute with the purchaser (see Note 2). Financing activities. Net cash used in financing activities for the nine months ended September 30, 2013 was $456,000 compared to $531,000 for the nine months ended September 30, 2012.This relative difference in net financing cash flows was primarily due to the reduction in payments of stockholder advances. As disclosed in Note 5, a substantial portion of our existing long term debt is in the form of a bank credit facility secured by CYMRI/Triumph’s producing oil and gas properties.Borrowings under the bank credit agreement are subject to a borrowing base, which is periodically redetermined, based on oil and gas reserves.Such short term borrowings amounted to $1,986,000 as of September 30, 2013.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.As of September 30, 2013, there was no unutilized borrowing base and the maturity was scheduled on January 1, 2014. 13 Notwithstanding this scheduled maturity, the Company has consistently classified such borrowings as a current liability since the extension in December 2011 due to its inability to consistently meet certain financial covenants under the credit agreement.As of September 30, 2013, the bank credit agreement will mature in less than one year. Our ongoing capital expenditures are in the Exploration & Production segment, which can be highly capital intensive.In this business, expenditures for CYMRI/Triumph’s drilling and equipping of oil and gas wells are typically required to maintain or increase existing production levels. We normally attempt to finance CYMRI/Triumph’s capital expenditure requirements through a combination of cash flow from operations and secured bank borrowings.We presently have relatively low capital expenditure requirements relating to CYMRI/Triumph’s oil and gas properties as evidenced by a total of only $11,000 being spent in the nine months ended September 30, 2013.We believe that our capital expenditures for the remainder of 2013 can be financed largely through our traditional sources. Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has reported net losses from continuing operations in the last two years and presently has a working capital deficit in the amount of $2,856,000.These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The consolidated financial statements do not contain any adjustments to reflect the possible future effects on the classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. We believe that the recent settlement of our dispute with the Decca purchaser regarding the outstanding balance of the Installment Notes, as more fully described in Note 2, has improved our financial condition on a short term basis but does not eliminate the “going concern” doubt. Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based on consolidated financial statements which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We believe that certain accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements.See our Annual Report on Form 10-K for the year ended December 31, 2012 for a further description of our critical accounting policies and estimates. 14 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Information for this Item is not required as the Registrant is a “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. ITEM 4.CONTROLS AND PROCEDURES (a) Disclosure controls and procedures As of September 30, 2013, our senior executive officer, who is also our Chief Financial Officer, evaluated the effectiveness of the design and operation of our internal controls over financial reporting which encompasses our disclosure controls and procedures.Based on this evaluation, our senior executive officer has concluded that our disclosure controls and procedures as of the end of the period covered by this Quarterly Report were effective at the reasonable assurance level. (b) Changes in internal controls over financial reporting There was no change in our internal controls over financial reporting that occurred during the quarter ended September 30, 2013, that has materially affected, or is reasonably likely to materially affect, our internal controls over financial reporting. 15 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS See Note 8 to Consolidated Financial Statements. ITEM 1A.RISK FACTORS Information for this Item is not required as the Registrant is a “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.MINE SAFETY DISCLOSURES None. ITEM 5.OTHER INFORMATION On April 13, 2013, Larry M. Wright, Chief Executive Officer and sole director of the Company passed away unexpectedly.As a result, the Company’s Chief Financial Officer, D. Hughes Watler, Jr., is currently functioning as the senior executive officer and sole director of the Company with full authority to carry on the business of the Company.In the circumstances, the Company is providing the signature solely of Mr. Watler at the end of this report and the certifications solely of Mr. Watler in Exhibits 31 and 32 of this report, as indicated below. ITEM 6.EXHIBITS Exhibit No. Description Certification of Chief Financial Officer pursuant to 15 U.S.C. Section 7241, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 16 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATUM HOLDINGS, INC. November 1, 2013 By: /s/D. Hughes Watler, Jr. D. Hughes Watler, Jr. Chief Financial Officer 17
